DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/12/2021 have been fully considered but they are not persuasive. 
Applicant argues:  (i) As such, neither Hamm nor any combination of the cited prior art teaches or suggests "training.., one or more local machine learning models with local private data to create one or more trained models", particularly "wherein the local private data is hidden from a public global model" (underlined language supported by paragraph [0027] of the present specification). 
That is, Hamm never creates a trained model at all. The only mention of a model in Hamm is in Figure 1 (which uses the term "model" to represent that initial classifiers of the devices shown in Step 1), and Section 5 of Hamm which uses the term "model" as a descriptor of parameters. Similarly, Section 6 of Hamm uses the term "model" to mean "classifiers". 

The penultimate paragraph in Section 1 Hamm teaches that a global classifier can be built "from the locally-trained classifiers of multiple parties without access to their private data". That is, the global classifier is built from a consolidation of the private classifiers, such that a user of the global classifier does not need to access the private classifiers/data. However, this passage is unrelated to "training...one or more local 
(ii) Furthermore, neither Hamm nor any combination of the cited prior art teaches or suggests "generating... a label for each of the local private data using the one or more trained models, wherein each label describes the local private data; applying...the label to unlabeled public data to create labeled public data". That is, the cited prior art does not teach or suggest applying a label for private data to public data. Rather, Hamm expressly teaches that the private labels are NOT to be used with public classifiers/labels, as described in Section 1 of Hamm.

(iii) Furthermore, neither Hamm nor any combination of the cited prior art teaches or suggests "inputting...the labeled public data into the public global model that uses public data". That is, neither Hamm nor any combination of the cited prior art teaches or suggests a public global model.
Examiner response: Examiner respectfully disagrees.
Regarding Point (i), Applicant argues "training... one or more local machine learning models with local private data to create one or more trained models", particularly "wherein the local private data is hidden from a public global model" (underlined language supported by paragraph [0027] of the present specification).  However, Hamm discloses “Instead, we will consider a setting in which each party trains a local classifier from its private data without sending the data. The goal is to build a global classifier by combining local classifiers efficiently and privately.” (see e.g., Hamm, pg. 1). Here, it is clearly stated that the local classifier is trained. A local 
Regarding point (ii), Applicant argues "generating... a label for each of the local private data using the one or more trained models, wherein each label describes the local private data…” However, Hamm discloses “In this paper, we treat local classifiers as M black boxes h1(x); :::; hM(x). We assume that a local classifier hi(x) is trained using its private i.i.d. training set S(i) S(i) = f(x(i) 1 ; y(i) 1 ); ::: ; (x(i) Ni ; y(i) Ni )g; (5) where (x(i) j ; y(i) j ) 2 X f􀀀1; 1g is a sample from a distribution P(x; y) common to all parties. We consider binary labels y 2 f􀀀1; 1g in the main paper, and present a multiclass extension in Appendix B of the supplementary material.” .” (see e.g., Hamm, pg. 3). Here, Hamm discloses training a “local classifier” using a “private training set” to learn the “binary labels. The local classifiers generate labels for auxiliary data (public data). Applicant argues the references do not teach “applying...the label to unlabeled public data to create labeled public data". However, Hamm discloses “The ensemble of local classifiers collected then generates labels for auxiliary data, which in turn are used for training a global classifier.” (see e.g., Hamm, pg. 3). Moreover, Hamm explicitly states “Instead, we use the classifier ensemble to generates (pseudo)labels for auxiliary unlabeled data, thus transferring the knowledge of the ensemble to the auxiliary data.” (see e.g., Hamm, pg. 2). Here, Hamm is explaining that the labels learned from the private data are used to generate 

Regarding point (iii), Hamm discloses “Public data” in step 3 of figure 1. The public data is inputted into the “global classifier” (final classifier) which reads on “global model”. Arguments are not persuasive. 

    PNG
    media_image1.png
    370
    967
    media_image1.png
    Greyscale

Applicant argues: With regard to currently amended dependent method Claim 6, a combination of the cited prior art does not teach or suggest the features supported by paragraph [0045] of the present specification of: 6. (currently amended) The computer-implemented method of claim 1, wherein the unlabeled public data is sensor data from a device from an Internet of Things (IoTs), wherein the device is equipment whose identity is secret, whereinCN920160229US1 - RCE Amendment B Page 11 of 14 15/597,242 the sensor data is a data vector of raw data that describes an operational state of the device from the IoTs, and wherein the computer-implemented method further comprises: inputting, by one or more processors, the data vector to the public global model to generate an output that the equipment is malfunctioning. 
That is, the sensor data from a device/thing from the IoTs describes an operational state (e.g., overheating) of the device, but does not reveal the identity of the device itself. Cited paragraph [0014] of Yang teaches that the "individual device can be proactively managed", thus requiring that it be identified. 
Examiner response: Applicant’s arguments with respect to claim(s) 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argues: With regard to currently amended dependent method Claim 7, a combination of the cited prior art does not teach or suggest the feature supported by paragraph [0033] of the present specification that "the one or more trained models and the public global model both model a same event". No combination of the cited prior art teaches or suggests event modeling at all, particularly where the trained models (created from private data) of an event are the same as a public global model of that event.
Examiner response: Examiner respectfully disagrees. Hamm teaches wherein the one or more trained models are local models that are created using the local private data (pg. 3, col. 2, paragraph 1; We assume that a local classifier hi(x) is trained using its private i.i.d. training set S (i)). Furthermore, a “event” is not defined by the claims.
Applicant argues: With regard to currently amended dependent method Claim 16, a combination of the cited prior art does not teach or suggest the feature supported by paragraph [0033] of the present specification that "the one or more trained models and the public global model each model different events". 
The final Office Action cites page 2 of Hamm, which teaches "Each party holds a small amount of private data and uses the data to train a local classifier. The ensemble of local classifiers collected then generates labels for auxiliary data, which in turn are used for training a global classifier". This passage from Hamm is from Figure 1 of Hamm, 
Examiner Response: Examiner respectfully disagrees. Hamm discloses a local models each trained on their own private data and the global model trained on its own public data (see e.g., Hamm, pg. 2 section 1; Assume that the parties are smart devices. Each party holds a small amount of private data and uses the data to train a local classifier. The ensemble of local classifiers collected then generates labels for auxiliary data, which in turn are used for training a global classifier. The final classifier is released after sanitization for privacy). See figure 1. In addition, the claims to not further define what an event actually is.  

Applicant argues: With regard to currently amended dependent method Claim 18, a combination of the cited prior art does not teach or suggest the feature supported by paragraphs [0023] and [0045] of the present specification of "wherein the one or more trained models are digital descriptions of an event that has occurred". While Nagaraju and Yang teach that events can generate event data, nothing in a combination of Nagaraju and/or Yang and/or the other cited prior art teaches or suggests models that are descriptions of an event that has occurred.
Examiner response: Examiner respectfully disagrees. The claims to not further define a “digital description. Although, the applicant’s instant specification indicate a model is a digital description (see e.g., instant application, para [0023] A model is a digital description of an object or event.). Hamm’s classifier is a digital description (see figure 1). 
Applicant argues: With regard to currently amended dependent method Claim 19, a combination of the cited prior art does not teach or suggest the features supported by paragraph [0032] of the present specification of: 19. (currently amended) The computer-implemented method of claim 1, further comprising: comparing, by one or more processors, a first quantity of bits in a local data vector from the local private data to a second quantity of bits in a public data vector from the unlabeled public data; determining, by one or more processors, that the first quantity of bits matches the second quantity of bits; and in response to the first quantity of bits matching the second quantity of bits, assigning a label for the local private data to the create the labeled public data. 
That is, if the number of bits in an unlabeled public data vector matches the number of bits in a vector from the local private data, then the unlabeled public data vector is labeled with the label (of the vector from the local private data) that was generated by the trained models (see base Claim 1). No combination of the cited prior art teaches or suggests the features found in currently amended dependent Claim 19. 

Examiner Response: Applicant’s arguments with respect to claim(s) 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1, 2, 3, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamm et al. ("Learning privately from multiparty data.").
Regarding Claim 1,
Hamm et al. (“Learning Privately from Multiparty Data”) teaches a computer-implemented method comprising: 
training, by one or more processors, one or more local machine learning models with local private data to create one or more trained models (pg. 3, col. 2, paragraph 1; We assume that a local classifier hi(x) is trained using its private i.i.d. training set S (i)), wherein the local private data is hidden from a public global data model (Instead, we will consider a setting in which each party trains a local classifier from its private data without sending the data. The goal is to build a global classifier by combining local classifiers efficiently and privately.”); 
generating, by one or more processors, a label for each of the local private data using the one or more trained models, wherein each label describes the local private data (Fig. 1; pg. 2; Figure 1. Workflow of the proposed algorithm. Assume that the parties are smart devices. Each party holds a small amount of private data and uses the data to train a local classifier. The ensemble of local classifiers collected then generates labels for auxiliary data, which in turn are used for training a global classifier.); 
applying, by one or more processors, the label to unlabeled public data to create labeled public data (Fig. 1 step 2. 
    PNG
    media_image2.png
    25
    218
    media_image2.png
    Greyscale
; Pg. 4, Col. 1, paragraph 2; Furthermore, if the auxiliary data are obtained from public repositories, privacy of such data is not an immediate concern.); and 
inputting, by one or more processors, the labeled public data into the public global model that uses public data (Fig. 1; step 3. 
    PNG
    media_image3.png
    38
    240
    media_image3.png
    Greyscale
; Pg. 3, col. 2, paragraph 4; More precisely, we use the ensemble to generate (pseudo)labels for the auxiliary data, which in turn are used to train a global classifier).
Regarding Claim 2,
Hamm et al. teaches the computer-implemented method of claim 1, wherein each of the one or more local machine learning models is trained using different local private data that is accessible only to one or more processors that are training said each of the one or more local machine learning models (Fig. 1; pg. 2, col. 2, paragraph 1; To summarize, we propose a method of building a global differentially private classifier from locally-trained classifiers of multiple parties without access to their private data.).
Regarding Claim 3,
Hamm et al. teaches computer-implemented method of claim 1 further comprising: training, by one or more processors, the public global model by using the labeled public data as input to the global model (Fig. 1; pg. 2; Figure 1. Workflow of the proposed algorithm. The ensemble of local classifiers collected then generates labels for auxiliary data, which in turn are used for training a global classifier.).

Regarding Claim 16,
Hamm teaches the computer-implemented method of claim 1, wherein the one or more trained models are local models that are created using the local private data (pg. 3, col. 2, paragraph 1; We assume that a local classifier hi(x) is trained using its private i.i.d. training set S (i)), and wherein the one or more trained models and the public global model each model different events (pg. 2; Each party holds a small amount of private data and uses the data to train a local classifier. The ensemble of local classifiers collected then generates labels for auxiliary data, which in turn are used for training a global classifier.).
Regarding Claim 18,
Hamm teaches the computer-implemented method of claim 1, wherein the one or more trained models are local models that are created using the local private data (pg. 3, col. 2, paragraph 1; We assume that a local classifier hi(x) is trained using its private i.i.d. training set S (i)), wherein the one or more trained models are digital descriptions of an event that has occurred (section 6.2; Consider a scenario where multiple gateways or routers collect suspicious network activities independently, and aim to collaboratively build an accurate network intrusion detector without revealing local traffic data. For this task we use the KDD-99 dataset, which consists of examples of ‘bad’ connections, called intrusions or attacks, and ‘good’ normal connections. Features of this dataset consists of continuous values and categorical attributes. To apply logistic regression, we change categorical attributes to onehot vectors to get d = 123 dimensional features. The training and testing samples are 493K and 311K, respectively.).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hamm et al. ("Learning privately from multiparty data.") in view of Mills et al. (US-20150317390-A1).
Regarding Claim 8,
Hamm et al. teaches labeling and utilizing unlabeled public data to: 
train one or more local machine learning models with local private data to create one or more trained models (pg. 3, col. 2, paragraph 1; We assume that a local classifier hi(x) is trained using its private i.i.d. training set S (i)); 
generate a label for each of the local private data using the one or more trained models, wherein each label describes the local private data (Fig. 1; pg. 2; Figure 1. Workflow of the proposed algorithm. Assume that the parties are smart devices. Each party holds a small amount of private data and uses the data to train a local classifier. The ensemble of local classifiers collected then generates labels for auxiliary data, which in turn are used for training a global classifier.); 
apply the label to unlabeled public data to create labeled public data (Fig. 1 step 2. 
    PNG
    media_image2.png
    25
    218
    media_image2.png
    Greyscale
; Pg. 4, Col. 1, paragraph 2; Furthermore, if the auxiliary data are obtained from public repositories, privacy of such data is not an immediate concern.); and 
input the labeled public data into a global model that uses public data (Fig. 1; step 3. 
    PNG
    media_image3.png
    38
    240
    media_image3.png
    Greyscale
; Pg. 3, col. 2, paragraph 4; More precisely, we use the ensemble to generate (pseudo)labels for the auxiliary data, which in turn are used to train a global classifier).
Hamm et al. does not explicitly disclose
computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions readable and executable by a computer.
However, Mills et al. teaches
computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions readable and executable by a computer (para [0006] As a further example, a computer-readable medium may be encoded with instructions for commanding one or more data processors to execute a method of generating a set of classifiers.).

Doing so would allow for generating classifiers (para [0004] In accordance with the teachings herein, systems and methods are provided for generating a set of classifiers.).
Regarding Claim 9,
Claim 9 is the computer program product corresponding to the method of claim 1. Claim 9 is substantially similar to claim 2 and is rejected on the same grounds.
Regarding Claim 10,
Claim 10 is the computer program product corresponding to the method of claim 1. Claim 10 is substantially similar to claim 3 and is rejected on the same grounds.
Regarding Claim 14,
Hamm et al. teaches a system comprising: 
program instructions to train one or more local machine learning models with local private data to create one or more trained models (pg. 3, col. 2, paragraph 1; We assume that a local classifier hi(x) is trained using its private i.i.d. training set S (i)); 
program instructions to generate a label for each of the local private data using the one or more trained models, wherein each label describes the local private data (Fig. 1; pg. 2; Figure 1. Workflow of the proposed algorithm. Assume that the parties are smart devices. Each party holds a small amount of private data and uses the data to train a local classifier. The ensemble of local classifiers collected then generates labels for auxiliary data, which in turn are used for training a global classifier.); 
program instructions to apply the label to unlabeled public data to create labeled public data (Fig. 1; Pg. 2, Col. 1, paragraph 1; Instead, we use the classifier ensemble to generates (pseudo)labels for auxiliary unlabeled data, thus transferring the knowledge of the ensemble to the auxiliary data); and 
program instructions to input the labeled public data into a global model that uses public data (Pg. 3, col. 2, paragraph 4; More precisely, we use the ensemble to generate (pseudo)labels for the auxiliary data, which in turn are used to train a global classifier).
Hamm et al. does not explicitly disclose
one or more processors; 
one or more computer readable memories operably coupled to the one or more processors; 
one or more computer readable storage mediums operably coupled to the one or more computer readable memories; and 
program instructions stored on at least one of the one or more computer readable storage mediums for execution by at least one of the one or more processors via at least one of the one or more computer readable memories.
However, Mills et al. teaches
one or more processors (para [0005] one or more data processors); 
one or more computer readable memories operably coupled to the one or more processors (para [0005] one or more computer readable mediums encoded with instructions for commanding the one or more data processors to execute a method.); 
one or more computer readable storage mediums operably coupled to the one or more computer readable memories (para [0117] The processing system 2402 has access to a computer-readable memory 2406 in addition to one or more data stores 2408.); and 
program instructions stored on at least one of the one or more computer readable storage mediums for execution by at least one of the one or more processors via at least one of the one or more computer readable memories (para [0007] As another example, a system for generating a set of classifiers may include one or more data processors and one or more non-transitory computer readable mediums containing instructions to cause one or more processors to perform operations.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the computer readable medium of Mills et al. with the method of labeling public data of Hamm et al.
Doing so would allow for generating classifiers (para [0004] In accordance with the teachings herein, systems and methods are provided for generating a set of classifiers.).
Regarding Claim 15,
Claim 15 is the system corresponding to the method of claim 1. Claim 15 is substantially similar to claim 2 and is rejected on the same grounds.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hamm et al. ("Learning privately from multiparty data.") in view of Nagaraju et al. (US-20180032908-A1).
Regarding Claim 4,
Hamm et al. teaches the computer-implemented method of claim 1. The public global model using the input labeled public data (Pg. 4, Col. 1, paragraph 2; Furthermore, if the auxiliary data are obtained from public repositories, privacy of such data is not an immediate concern.).
Hamm et al. does not explicitly disclose
further comprising: evaluating, by one or more processors, the global model using the input labeled public data in order to identify an object.
However, Nagaraju et al. (US 20180032908 A1) teaches
further comprising: evaluating, by one or more processors, the public global model using the input labeled public data in order to identify an object (para [0019] For example, a camera device may learn to detect certain objects and capture images of those objects when detected. The ability to recognize similar objects may improve with machine learning as the camera device processes more images of objects.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the machine learning distributed system of Hamm et al. with the machine learning distributed system of Nagaraju et al.
Doing so would allow for indexing data for efficient retrieval (para [0004] For example, specified data items may be extracted from the edge data and stored in a database to facilitate efficient retrieval and analysis of those data items at a later time.).
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hamm et al. ("Learning privately from multiparty data."), Mills et al. (US-20150317390-A1), in view of Nagaraju et al. (US-20180032908-A1).
Regarding Claim 11,
Hamm et al. and Mills et al. teach the computer program product of claim 8. 
Hamm et al. and Mills et al. do not explicitly disclose 
wherein the program instructions are further readable and executable by the computer to: evaluate the global model using the input labeled public data in order to identify an object.
However, Nagaraju et al. teaches 
evaluate the global model using the input labeled public data in order to identify an object (para [0019] For example, a camera device may learn to detect certain objects and capture images of those objects when detected. The ability to recognize similar objects may improve with machine learning as the camera device processes more images of objects.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the machine learning distributed system of Hamm et al. and Mills et al. with the machine learning distributed system of Nagaraju et al.
Doing so would allow for indexing data for efficient retrieval (para [0004] For example, specified data items may be extracted from the edge data and stored in a database to facilitate efficient retrieval and analysis of those data items at a later time.).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hamm et al. ("Learning privately from multiparty data.") in view of Yang et al. (US-20180375720-A1).
Regarding Claim 5,
Hamm et al. teaches the computer-implemented method of claim 1. The global model using the input labeled public data (Pg. 3, col. 2, paragraph 4; More precisely, we use the ensemble to generate (pseudo)labels for the auxiliary data, which in turn are used to train a global classifier).
Hamm et al. does not explicitly disclose further comprising: evaluating, by one or more processors, the public global model using the input labeled public data in order to identify an event.
However, Yang et al. (US 20180375720 A1) teaches 
evaluating, by one or more processors, the public global model using the input labeled public data in order to identify an event (para [0049] Likewise, the global resiliency manager 210 can utilize the global model to identify and forecast events affecting a portion of a broader IoT system).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the machine learning distributed system of Hamm et al. with the machine learning distributed system of Yang et al.
Doing so would allow for adapting a distributed system to changes over time (para [0031] In one implementation, a scalable system management framework for resilient Internet of Things (IOT) systems is provided that facilitates the ability of IOT applications or services to dynamically adapt to changes in the system (e.g., battery level change, microprocessor idle time, network topology, device workload change, etc.) and do so in a distributed and cost efficient manner.).
Regarding Claim 7,
Hamm teaches the computer-implemented method of claim 1, wherein the one or more trained models are local models that are created using the local private data (pg. 3, col. 2, paragraph 1; We assume that a local classifier hi(x) is trained using its private i.i.d. training set S (i)),
	Hamm does not explicitly disclose 
and wherein the local models and the public global model both model a same event.
However, Yang teaches
and wherein the local models and the public global model both model a same event (para [0043] The global model 255 can be derived from or updated based on copies of local models 230 maintained locally at IoT assets (e.g., 105a-b, 125) and modeling the corresponding asset based on data collected at and describing the asset.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the machine learning distributed system of Hamm et al. with the machine learning distributed system of Yang et al.
Doing so would allow for adapting a distributed system to changes over time (para [0031] In one implementation, a scalable system management framework for resilient Internet of Things (IOT) systems is provided that facilitates the ability of IOT applications or services to dynamically adapt to changes in the system (e.g., battery level change, microprocessor idle time, network topology, device workload change, etc.) and do so in a distributed and cost efficient manner.).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hamm et al. ("Learning privately from multiparty data.") in view of Yang et al. (US-20180375720-A1) and Whittle et al. (US-20180191729-A1).
Regarding Claim 6,
Hamm teaches the computer-implemented method of claim 1, wherein the unlabeled public data is sensor data from a device from an Internet of Things (IoTs), wherein the CN920160229US1 - RCE Amendment Bdevice is equipment whose identity is secret (section 6.1; Consider a scenario where wearable device users want to train a motion-based activity classifier without revealing her data to others.), 
Hamm does not explicitly disclose
wherein the unlabeled public data is sensor data from a device from an Internet of Things (IoTs), wherein the CN920160229US1 - RCE Amendment Bdevice is equipment whose identity is secret, wherein the sensor data is a data vector of raw data that describes an operational state of the device from the IoTs, and wherein the computer-implemented method further comprises: 
inputting, by one or more processors, the data vector to the public global model to generate an output that the equipment is malfunctioning.
Yang further teaches 
, …wherein the sensor data is a data vector of raw data (para [0052] In one example embodiment, an instantiation of Alternating Direction Method of Multipliers (ADMM) using Support Vector Machines (SVMs) for classification is used.) that describes an operational state of the device from the IoTs (para [0056] During operation of an asset 105 in an IoT system governed by application 418, telemetry logic 426 of the asset 105 can collect data generated by various sensors provisioned within the asset 105 describing performance attributes and state of the asset 105 during operation.), and wherein the computer-implemented method further comprises: 
inputting, by one or more processors, the data vector to the public global model (para [0052] The merged global model 225 can likewise be used to update or improve the local models (e.g., 240b-c) by synchronizing the local models to updates or new insights derived and recorded in the global model 225. In one example embodiment, an instantiation of Alternating Direction Method of Multipliers (ADMM) using Support Vector Machines (SVMs) for classification is used.) to generate an output that the equipment is malfunctioning (para [0068] some cases, a local and/or global model can be consulted, in connection with reported or detected operating status of one or more of the deployed assets to determine that a redeployment of the IoT system is warranted. As represented in the example of FIG. 5C, in the system exemplified in FIG. 5B an issue may be detected or forecast by the management system based on modeling information in the global model.).

Doing so would allow for adapting a distributed system to changes over time (para [0031] In one implementation, a scalable system management framework for resilient Internet of Things (IOT) systems is provided that facilitates the ability of IOT applications or services to dynamically adapt to changes in the system (e.g., battery level change, microprocessor idle time, network topology, device workload change, etc.) and do so in a distributed and cost efficient manner.).
Whittle (US 20180191729 A1) teaches
wherein the unlabeled public data is sensor data from a device from an Internet of Things (IoTs), wherein the CN920160229US1 - RCE Amendment Bdevice is equipment whose identity is secret (para [0032] In the present invention, analyzing tier 130 gathers network traffic logs, data packet samples, data packet headers and configuration information of network devices, especially IoT devices, that are used by multiple private networks 110.),
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the machine learning model of IOTs of Yang with the machine learning model of Whittle. 
Doing so would allow for securely collecting private data (para [0031] Analyzing tier 130 is used for collecting network information from multiple private networks 110, individual network devices, IoT device manufacturers or public available sources and generating PEBs for IoT devices and other network devices based on the information collected across the Internet 120. Analyzing tier 130 may be a cloud-based network security service provider, such as FortiGuard or FortiCloud from the assignee of the present invention, which can be accessed by subscribers.). 

Claims 12, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamm et al. ("Learning privately from multiparty data.") in view of Mills et al. (US-20150317390-A1) and Yang et al. (US-20180375720-A1).
Regarding Claim 12,
Hamm et al. and Mills et al. teach the computer program product of claim 8. 
Hamm et al. and Mills et al. do not explicitly disclose
wherein the program instructions are further readable and executable by the computer to: evaluate the global model using the input labeled public data in order to identify an event.
However, Yang et al. teaches 
evaluate the global model using the input labeled public data in order to identify an event (para [0049] Likewise, the global resiliency manager 210 can utilize the global model to identify and forecast events affecting a portion of a broader IoT system).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the machine learning distributed system of Hamm et al. and Mills et al. with the machine learning distributed system of Yang et al.
Doing so would allow for adapting a distributed system to changes over time (para [0031] In one implementation, a scalable system management framework for resilient Internet of Things (IOT) systems is provided that facilitates the ability of IOT applications or services to dynamically adapt to changes in the system (e.g., battery level change, microprocessor idle time, network topology, device workload change, etc.) and do so in a distributed and cost efficient manner.).
Regarding Claim 13,
Hamm et al. teaches the computer program product of claim 8. 
Hamm et al. does not explicitly disclose
wherein the program instructions are provided as a service in a cloud environment.
However, Yang et al. teaches
wherein the program instructions are provided as a service in a cloud environment (para [0019] For instance, a management system 150 can provision one or more deployed devices in an IoT system with application code in order to facilitate the IoT system.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the machine learning distributed system of Hamm et al. with the machine learning distributed system of Yang et al.
Doing so would allow for adapting a distributed system to changes over time (para [0031] In one implementation, a scalable system management framework for resilient Internet of Things (IOT) systems is provided that facilitates the ability of IOT applications or services to dynamically adapt to changes in the system (e.g., battery level change, microprocessor idle time, network topology, device workload change, etc.) and do so in a distributed and cost efficient manner.).
Regarding Claim 20,
Claim 20 is the system corresponding to the computer program product of claim 8. Claim 20 is substantially similar to claim 13 and is rejected on the same grounds.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hamm et al. ("Learning privately from multiparty data.") in view of Ranzinger et al. (US-20180181593-A1).
Regarding Claim 17,
Hamm teaches the computer-implemented method of claim 1. 
	Hamm does not explicitly disclose
wherein the local private data are pixel vectors from multiple digital photographs of a same type of object.
However, Ranzinger (US 20180181593 A1) teaches
The computer-implemented method of claim 1, wherein the local private data are pixel vectors from multiple digital photographs of a same type of object (para [0106] In one or more implementations, the convolutional neural network 240 is trained to recognize the amount of saliency in a region or an object within the image by contrasting the pixels within the considered region (or object) to the surrounding pixels. In one or more implementations, the set of training data 248 includes multiple sets of training images, where each set of training images corresponds to one particular object class with positive instances of the object class. In this respect, the convolutional neural network 240 extracts features and transforms these features into a feature descriptor vector for mapping to an object class that corresponds to the particular set of training images. In this example, each object class may have its own convolutional neural network. In this respect, weights in a respective convolutional neural network 240 are trained during the training phase, and each of the convolutional neural networks 240 provides processed pixel data as convolution image vectors 908.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine training a machine learning model of Hamm with the method of training a machine learning model of Ranzinger.
Doing so would allow for classifying objects (para [0033] The object classifier can classify the strength with which an image exhibits certain known objects. The system may use an algorithm that detects the set of objects from a set of example images, referred to as training data.)
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hamm et al. ("Learning privately from multiparty data.") in view of Tiwari et al. (US-20160064047-A1).
Regarding Claim 19,
Hamm teaches the computer-implemented method of claim 1, further comprising: 
comparing, by one or more processors, a first quantity of bits in a local data vector from the local private data to a second quantity of bits in a public data vector from the unlabeled public data (para [0085] The four elements represented by the first 32 -bit wide bit-vector can be compared to the respective four elements represented by the second 32-bit wide bit-vector in accordance with embodiments); 
determining, by one or more processors, that the first quantity of bits matches the second quantity of bits (para [0086] For instance, the bit-vector(s) stored in the third group of memory cells can indicate whether the particular elements in Srca 488 are greater than the corresponding particular elements in Srcb 490, whether the particular elements in Srcb 490 are greater than the corresponding particular element in Srca 488, and/or whether the particular elements in Srca 488 are equal to the corresponding particular elements Srcb 490.); and 
in response to the first quantity of bits matching the second quantity of bits, assigning a label for the local private data to the create the labeled public data (Fig. 1; pg. 2; Figure 1. Workflow of the proposed algorithm. Assume that the parties are smart devices. Each party holds a small amount of private data and uses the data to train a local classifier. The ensemble of local classifiers collected then generates labels for auxiliary data, which in turn are used for training a global classifier.).
Tiwari (US 20160064047 A1) teaches
comparing, by one or more processors, a first quantity of bits in a local data vector from the local private data to a second quantity of bits in a public data vector from the unlabeled public data (para [0085] The four elements represented by the first 32 -bit wide bit-vector can be compared to the respective four elements represented by the second 32-bit wide bit-vector in accordance with embodiments); 
determining, by one or more processors, that the first quantity of bits matches the second quantity of bits (para [0086] For instance, the bit-vector(s) stored in the third group of memory cells can indicate whether the particular elements in Srca 488 are greater than the corresponding particular elements in Srcb 490, whether the particular elements in Srcb 490 are greater than the corresponding particular element in Srca 488, and/or whether the particular elements in Srca 488 are equal to the corresponding particular elements Srcb 490.); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine vector operations of Hamm with the vector operations of Tiwari.
Doing so would allow for comparing object represented as vector data (para [0024] In a number of examples, an element can represent an object and/or other construct, which may be represented by a bit-vector. As an example, a comparison operation can be performed to compare objects by comparing the bit-vectors that represent the respective objects.).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okanohara (US 20160217388 A1) – discloses local and global models for IOT devices.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217.  The examiner can normally be reached on Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY NGUYEN/Examiner, Art Unit 2121                                                                                                                                                                                                        



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121